Exhibit 10.3

EMPLOYEE BENEFITS AGREEMENT

between

ACUITY BRANDS, INC.

and

ZEP INC.

Dated as of the 31st day of October, 2007



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND REFERENCES

   2   1.1  

DEFINITIONS

   2     (a)   

Action

   2     (b)   

Acuity Common Stock

   2     (c)   

Acuity Executive

   2     (d)   

Acuity Group

   2     (e)   

Agreement

   2     (f)   

Annual Incentive Plan

   2     (g)   

ASO Contract

   3     (h)   

Award

   3     (i)   

Close of the Distribution Date

   3     (j)   

Code

   3     (k)   

Conversion Formula

   3     (l)   

Corporate Office

   4     (m)   

Deferred Compensation Plans

   4     (n)   

Distribution

   4     (o)   

Distribution Agreement

   4     (p)   

Distribution Date

   4     (q)   

ERISA

   4     (r)   

Executive Programs

   4     (s)   

Foreign Plan

   4     (t)   

Governmental Authority

   5     (u)   

Group Insurance Policy

   5     (v)   

Health and Welfare Plans

   5     (w)   

HMO

   5     (x)   

HMO Agreements

   5     (y)   

Immediately after the Distribution Date

   5     (z)   

Individual Agreement

   5     (aa)   

Liabilities

   6     (bb)   

Long-Term Incentive Plan

   6     (cc)   

Master Pension Trust

   6     (dd)   

Master Savings Trust

   6     (ee)   

Material Feature

   6     (ff)   

NYSE

   7     (gg)   

Participating Company

   7     (hh)   

Person

   7     (ii)   

Plan

   7     (jj)   

Reimbursement Plans

   7     (kk)   

Savings Plan(s)

   7     (ll)   

SpinCo Business

   7     (mm)   

SpinCo Common Stock

   8     (nn)   

SpinCo Group

   8     (oo)   

SpinCo Mirror Plan

   8     (pp)   

SpinCo Savings Trust

   8

 

-i-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

    (qq)   

SpinCo Stand-Alone Plan

   8     (rr)   

Stock Incentive Plan

   8     (ss)   

Subsidiary

   8     (tt)   

Transferred Corporate Employee

   9     (uu)   

Transferred Individual

   9     (vv)   

Transition Services Agreement

   10   1.2  

REFERENCES

   10

ARTICLE II GENERAL PRINCIPLES

   11   2.1  

ASSUMPTION OF LIABILITIES

   11   2.2  

SPINCO GROUP PARTICIPATION IN ACUITY PLANS

   11    

(a)

  

Participation in Acuity Plans

   11    

(b)

  

Acuity’s General Obligations as Plan Sponsor

   11    

(c)

  

SpinCo’s General Obligations as Participating Company

   11    

(d)

  

Termination of Participating Company Status

   12   2.3  

ESTABLISHMENT OR ASSUMPTION OF THE SPINCO PLANS

   12    

(a)

  

Assumption of SpinCo Stand-Alone Plans

   12    

(b)

  

Establishment of SpinCo Mirror Plans

   12   2.4  

TERMS OF PARTICIPATION BY TRANSFERRED INDIVIDUALS

   12

ARTICLE III DEFINED BENEFIT PLANS

   14   3.1  

ACUITY PENSION PLANS AND LIABILITIES AND ASSETS

   14

ARTICLE IV DEFINED CONTRIBUTION PLANS

   15   4.1  

SAVINGS PLANS

   15    

(a)

  

Assumption of SpinCo Savings Plan and Related Liabilities

   15    

(b)

  

Savings Plan Trust

   15    

(c)

  

Transfer of Assets

   15    

(d)

  

Specific Stock Funds in the Acuity and SpinCo Savings Plans

   16

ARTICLE V HEALTH AND WELFARE PLANS

   17   5.1  

ASSUMPTION OF HEALTH AND WELFARE PLAN LIABILITIES

   17    

(a)

  

Assumption by SpinCo

   17    

(b)

  

Certain Audit Procedures with Respect to Health and Welfare Plans

   17   5.2  

VENDOR CONTRACTS

   18    

(a)

  

ASO Contracts, Group Insurance Policies, HMO Agreements, and Letters of
Understanding

   18    

(b)

  

Payment and Effect of Change in Rates

   19   5.3  

ACUITY SHORT-TERM DISABILITY ARRANGEMENTS

   19   5.4  

RETIREE LIFE INSURANCE BENEFITS

   20   5.5  

COBRA AND HIPAA

   20   5.6  

LEAVE OF ABSENCE PROGRAMS

   20   5.7  

POST-DISTRIBUTION TRANSITIONAL ARRANGEMENTS

   20    

(a)

  

Continuance of Elections, Co-Payments, and Maximum Benefits

   20    

(b)

  

Administration

   21    

(c)

  

Acuity Reimbursement Plans

   22   5.8  

APPLICATION OF ARTICLE V TO THE SPINCO GROUP

   22

 

-ii-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

ARTICLE VI EXECUTIVE PROGRAMS

   24   6.1  

ASSUMPTION OF OBLIGATIONS

   24    

(a)

  

General

   24    

(b)

  

Exceptions

   24   6.2  

ANNUAL INCENTIVE AWARDS

   24   6.3  

LONG-TERM INCENTIVE PLAN

   24    

(a)

  

Stock Options

   24    

(b)

  

Restricted Stock Awards

   25    

(c)

  

Restricted Stock Unit Awards

   26    

(d)

  

Change in Control Provisions

   26   6.4  

DEFERRED COMPENSATION PLANS

   26    

(a)

  

Establishment of SpinCo Deferred Compensation Plans

   26    

(b)

  

Corporate-Owned Life Insurance

   27   6.5  

SUPPLEMENTAL RETIREMENT BENEFIT PLANS

   27   6.6  

CHANGE IN CONTROL AGREEMENTS

   27   6.7  

SEVERANCE AGREEMENTS

   27   6.8  

EMPLOYMENT AGREEMENTS

   28   6.9  

NON-EMPLOYEE DIRECTOR BENEFITS

   28    

(a)

  

Non-Employee Director Deferred Compensation Plan

   28    

(b)

  

Non-Employee Directors’ Stock Options

   28   6.10  

EMPLOYEE STOCK PURCHASE PLAN

   28

ARTICLE VII GENERAL

   30   7.1  

PAYMENT OF AND ACCOUNTING TREATMENT FOR EXPENSES AND BALANCE SHEET AMOUNTS

   30    

(a)

  

Expenses

   30    

(b)

  

Balance Sheet Amounts

   30   7.2  

SHARING OF PARTICIPANT INFORMATION

   30   7.3  

RESTRICTIONS ON EXTENSION OF OPTION EXERCISE PERIODS, AMENDMENT OR MODIFICATION
OF OPTION TERMS AND CONDITIONS

   31   7.4  

REPORTING AND DISCLOSURE AND COMMUNICATIONS TO PARTICIPANTS

   31   7.5  

PLAN AUDITS

   31    

(a)

  

Audit Rights With Respect to Information Provided

   31    

(b)

  

Audits Regarding Vendor Contracts

   32    

(c)

  

Audit Assistance

   32   7.6  

BENEFICIARY DESIGNATIONS/RELEASE OF INFORMATION/RIGHT TO REIMBURSEMENT

   32   7.7  

REQUESTS FOR INTERNAL REVENUE SERVICE RULINGS AND UNITED STATES DEPARTMENT OF
LABOR OPINIONS

   32   7.8  

FIDUCIARY AND RELATED MATTERS

   33   7.9  

NO THIRD-PARTY BENEFICIARIES; NON-TERMINATION OF EMPLOYMENT

   33   7.10  

COLLECTIVE BARGAINING

   33   7.11  

CONSENT OF THIRD PARTIES

   33   7.12  

FOREIGN PLANS

   34   7.13  

EFFECT IF DISTRIBUTION DOES NOT OCCUR

   34   7.14  

RELATIONSHIP OF PARTIES

   34

 

-iii-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

  7.15    AFFILIATES    34   7.16    DISPUTE RESOLUTION    34   7.17   
INDEMNIFICATION    34   7.18    W-2 MATTERS    36   7.19    CONFIDENTIALITY   
36   7.20    NOTICES    37   7.21    INTERPRETATION    37   7.22    SEVERABILITY
   37   7.23    GOVERNING LAW/EXECUTION    37

APPENDIX A - E

 

-iv-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

THIS EMPLOYEE BENEFITS AGREEMENT, dated as of the 31st day of October, 2007, is
by and between Acuity Brands, Inc., a Delaware corporation (“Acuity” or the
“Corporation”), and Zep Inc., a Delaware corporation (“SpinCo”).

WHEREAS, Acuity’s Board of Directors has determined that separation from the
Corporation of substantially all of the Corporation’s specialty products assets
and business and public ownership of such assets and business is in the best
interests of Acuity and its stockholders; and

WHEREAS, Acuity has consolidated the assets and operations of substantially all
of the specialty products business owned by it and its Subsidiaries into SpinCo
and its Subsidiaries; and

WHEREAS, Acuity intends to accomplish the separation of SpinCo through a
distribution of the stock of SpinCo to the stockholders of Acuity that is
intended to be tax free pursuant to section 355 of the Internal Revenue Code of
1986, as amended (the “Distribution”); and

WHEREAS, Acuity and SpinCo have entered into an Agreement and Plan of
Distribution, dated as of October 31, 2007 (the “Distribution Agreement”), and
several other agreements that will govern certain matters relating to the
Distribution and the relationship of Acuity and SpinCo and their respective
Subsidiaries following the Distribution; and

WHEREAS, pursuant to the Distribution Agreement, Acuity and SpinCo have agreed
to enter into this Agreement for the purpose of allocating assets, liabilities,
and responsibilities with respect to certain employee compensation and benefit
plans and programs between them.

NOW, THEREFORE, in consideration of the mutual promises contained herein and in
the Distribution Agreement, the parties agree as follows:

 

-1-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

ARTICLE I DEFINITIONS AND REFERENCES

 

1.1 DEFINITIONS

For purposes of this Agreement, capitalized terms used (other than the formal
names of Acuity Plans (as defined below)) and not otherwise defined shall have
the respective meanings assigned to them below or as assigned to them in the
Distribution Agreement (as defined above):

 

  (a) Action

“Action” means any demand, action, cause of action, suit, countersuit,
arbitration, inquiry, proceeding, or investigation by or before any Governmental
Authority or any arbitration or mediation tribunal, pending or threatened, known
or unknown.

 

  (b) Acuity Common Stock

“Acuity Common Stock” has the same meaning as the term “Parent Common Stock”
under the Distribution Agreement.

 

  (c) Acuity Executive

“Acuity Executive” means an employee or former employee of a member of the
Acuity Group or a member of the SpinCo Group who, as of the Close of the
Distribution Date, is or was eligible to participate in or receive a benefit
under any Acuity Executive Program.

 

  (d) Acuity Group

“Acuity Group” has the same meaning as the term “Parent Group” under the
Distribution Agreement.

 

  (e) Agreement

“Agreement” means this Employee Benefits Agreement, including all the attached
Appendices.

 

  (f) Annual Incentive Plan

“Annual Incentive Plan,” when immediately preceded by “Acuity” means the Acuity
Brands, Inc. Management Compensation and Incentive Plan, and any other
short-term compensation, bonus, or incentive compensation programs established
or maintained by the Acuity Group. When immediately preceded by “SpinCo,”
“Annual Incentive Plan” means any short-term compensation, bonus, or incentive
compensation programs to be established or maintained by SpinCo pursuant to
Section 2.3.

 

-2-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

  (g) ASO Contract

“ASO Contract” means an administrative services contract, related prior
practice, or related understanding with a third-party administrator that
pertains to any Acuity Health and Welfare Plan or any SpinCo Health and Welfare
Plan.

 

  (h) Award

“Award” means a long-term or short-term award under a Long-Term Incentive Plan
or an Annual Incentive Plan or, as the context or facts may require, any other
award under another incentive or special bonus, incentive, or award program or
arrangement.

 

  (i) Close of the Distribution Date

“Close of the Distribution Date” means 11:59 P.M., Eastern Time, on the
Distribution Date.

 

  (j) Code

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
federal income tax law. Reference to a specific Code provision also includes any
proposed, temporary, or final regulation in force under that provision.

 

  (k) Conversion Formula

“Conversion Formula” means the appropriate formula which shall be applied in
adjusting the exercise price and number of Acuity options under the Acuity Stock
Incentive Plans and in determining the exercise price and number of SpinCo
options under the SpinCo Stock Incentive Plan. The Conversion Formula for SpinCo
options under the SpinCo Stock Incentive Plan shall be based on the closing per
share prices of Acuity Common Stock (with a due bill) and SpinCo Common Stock
(on a when-issued basis) as traded on the NYSE on the Distribution Date or such
other prices as jointly agreed upon by SpinCo and Acuity, and shall be
determined and applied in such a manner as to maintain (1) the aggregate spread
of such options, which is the difference between the exercise price per share of
Acuity Common Stock covered by the option and the price per share of Acuity
Common Stock (with a due bill) immediately preceding the Distribution,
multiplied by the total number of shares covered by the option; and (2) the
ratio of the exercise price per share covered by the option to the price per
share of Acuity Common Stock (with a due bill) immediately preceding the
Distribution. The Conversion Formula for adjusting Acuity options under the
Acuity Stock Incentive Plans shall be based on the closing per share prices of
Acuity Common Stock (without giving effect to the dividend) and Acuity Common
Stock (after giving effect to the dividend) as traded on the NYSE on the
Distribution Date or such other prices as determined by Acuity, and shall be
determined and applied in such a manner as to maintain the aggregate spread and
exercise price ratio as described in the previous sentence for SpinCo options.

 

-3-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

  (l) Corporate Office

“Corporate Office” means the corporate office of Acuity, including certain
individuals employed by Acuity Brands, Inc., a Delaware corporation.

 

  (m) Deferred Compensation Plans

“Deferred Compensation Plans,” when immediately preceded by “Acuity” means the
Acuity Brands, Inc. Supplemental Deferred Savings Plan, Acuity Brands, Inc. 2005
Supplemental Deferred Savings Plan, the Acuity Brands, Inc. Senior Management
Benefit Plan, and the Acuity Brands, Inc. Executives’ Deferred Compensation
Plan. When immediately preceded by “SpinCo,” “Deferred Compensation Plans” means
the executive deferred compensation plans to be assumed, established or
maintained by SpinCo pursuant to Section 2.3.

 

  (n) Distribution

“Distribution” has the meaning given that term under the Distribution Agreement.

 

  (o) Distribution Agreement

“Distribution Agreement” is defined in the preamble of this Agreement.

 

  (p) Distribution Date

“Distribution Date” has the meaning given that term under the Distribution
Agreement.

 

  (q) ERISA

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
Reference to a specific provision of ERISA also includes any proposed,
temporary, or final regulation in force under that provision.

 

  (r) Executive Programs

“Executive Programs,” when immediately preceded by “Acuity” means the executive
benefit and nonqualified plans, programs, and arrangements established,
maintained, agreed upon, or assumed by a member of the Acuity Group for the
benefit of employees and former employees of members of the Acuity Group before
the Close of the Distribution Date. When immediately preceded by “SpinCo,”
“Executive Programs” means the executive benefit plans and programs to be
established, assumed or maintained by SpinCo or a member of the SpinCo Group,
including those plans and programs listed and designated as such in Appendix B.

 

  (s) Foreign Plan

“Foreign Plan,” when immediately preceded by “Acuity,” means a Plan maintained
by the Acuity Group or when immediately preceded by “SpinCo,” a plan to be
established or which is maintained by the SpinCo Group, in either case for the
benefit of employees who are

 

-4-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

compensated under a payroll which is administered outside the 50 United States,
its territories and possessions, and the District of Columbia, including those
Plans described in Appendix D.

 

  (t) Governmental Authority

“Governmental Authority” means any federal, state, local, foreign, or
international court, government, department, commission, board, bureau, agency,
official, or other regulatory, administrative, or governmental authority,
including the Department of Labor, the Securities and Exchange Commission, the
Internal Revenue Service, and the Pension Benefit Guaranty Corporation.

 

  (u) Group Insurance Policy

“Group Insurance Policy” means a group insurance policy issued in connection
with any Acuity Health and Welfare Plan or any SpinCo Health and Welfare Plan,
as applicable.

 

  (v) Health and Welfare Plans

“Health and Welfare Plans,” when immediately preceded by “Acuity” means the
health and welfare benefit plans, programs, and policies (including the
Reimbursement Plans) which are sponsored by Acuity. When immediately preceded by
“SpinCo,” “Health and Welfare Plans” means the benefit plans, programs, and
policies (including the Reimbursement Plans) corresponding to those plans,
programs, and policies sponsored by Acuity as of the Distribution Date,
including those plans, programs, and policies listed in Appendix C to this
Agreement which will be sponsored by a member of the SpinCo Group Immediately
after the Distribution Date.

 

  (w) HMO

“HMO” means a health maintenance organization that provides benefits under the
Acuity Health and Welfare Plans or the SpinCo Health and Welfare Plans, as
applicable.

 

  (x) HMO Agreements

“HMO Agreements” means contracts, letter agreements, practices, and
understandings with HMOs that provide medical, dental, prescription drug, or
vision services under the Acuity Health and Welfare Plans and the SpinCo Health
and Welfare Plans, as applicable.

 

  (y) Immediately after the Distribution Date

“Immediately after the Distribution Date” means 12:00 A.M., Eastern Time, on the
day after the Distribution Date.

 

  (z) Individual Agreement

“Individual Agreement” means an individual contract or agreement (whether
written or unwritten) entered into between a member of the Acuity Group or a
member of the SpinCo Group and any employee or individual who will be an
employee of, or otherwise assigned to, the

 

-5-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

SpinCo Group Immediately after the Distribution Date that establishes the right
of such individual to special compensation or benefits, special bonuses,
supplemental pension benefits, hiring bonuses, loans, guaranteed payments,
special allowances, tax equalization payments, special expatriate compensation
payments, disability benefits, or other forms of compensation and benefits.

 

  (aa) Liabilities

“Liabilities” means any and all losses, claims, charges, debts, premiums,
demands, actions, costs, and expenses (including any current or future benefit
payments or other entitlements, and administrative and related costs and
expenses of any Plan, program, service or consulting agreement, or arrangement),
of any nature whatsoever, whether absolute or contingent, matured or unmatured,
liquidated or unliquidated, accrued or unaccrued, known or unknown, whether or
not imposed or determined by a court, whenever arising.

 

  (bb) Long-Term Incentive Plan

“Long-Term Incentive Plan,” when immediately preceded by “Acuity” means the
Acuity Brands, Inc. Long-Term Incentive Plan, as amended and restated, and any
other long-term incentive plans established or maintained by a member of the
Acuity Group. When immediately preceded by “SpinCo,” “Long-Term Incentive Plan”
means the long-term incentive plan to be established or assumed by SpinCo
pursuant to Section 2.3.

 

  (cc) Master Pension Trust

“Master Pension Trust” means the trust evidenced by the Acuity Brands, Inc.
Defined Benefit Plans Master Trust Agreement, as amended from time to time, and
currently associated with the defined benefit plans that are sponsored by Acuity
or one of its affiliates.

 

  (dd) Master Savings Trust

“Master Savings Trust,” when immediately preceded by “Acuity,” means the trust
evidenced by the Acuity Brands, Inc. Defined Contribution Plans Master Trust
Agreement, as amended from time to time, and currently associated with the
defined contribution plans that are sponsored by Acuity or one of its
affiliates.

 

  (ee) Material Feature

“Material Feature” means any feature of a Plan that could reasonably be expected
to be of material importance to the sponsoring employer or the participants and
beneficiaries of the Plan, which could include, depending on the type and
purpose of the particular Plan, the class or classes of employees eligible to
participate in such Plan, the nature, type, form, source, and level of benefits
provided by the employer under such Plan and the amount or level of
contributions, if any, required or permitted to be made by participants (or
their dependents or beneficiaries) to such Plan.

 

-6-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

  (ff) NYSE

“NYSE” means the New York Stock Exchange, Inc., a national securities exchange.

 

  (gg) Participating Company

“Participating Company” means any Person (other than an individual) that is
participating in a Plan sponsored by a member of the Acuity Group or a member of
the SpinCo Group, as the context requires.

 

  (hh) Person

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity, or any Governmental Authority.

 

  (ii) Plan

“Plan,” when immediately preceded by “Acuity” or “SpinCo,” means any plan,
policy, program, payroll practice, on-going arrangement, contract, trust,
insurance policy, or other agreement or funding vehicle, whether written or
unwritten, providing benefits to employees or former employees of the Acuity
Group or the SpinCo Group, as applicable.

 

  (jj) Reimbursement Plans

“Reimbursement Plans,” when immediately preceded by “Acuity,” means the Acuity
Health Care Flexible Spending Account and the Acuity Dependent Care Flexible
Spending Account, as applicable. When immediately preceded by “SpinCo,”
“Reimbursement Plans” means the health care flexible spending account plan and
the dependent care flexible spending account plan to be established or
maintained by SpinCo pursuant to Section 2.3 that corresponds to the
corresponding Acuity Reimbursement Plans.

 

  (kk) Savings Plan(s)

“Savings Plan(s),” when immediately preceded by “Acuity,” means the defined
contribution plans that are sponsored by a member of the Acuity Group other than
the SpinCo Savings Plan(s). When immediately preceded by “SpinCo,” “Savings
Plan(s)” means the defined contribution plan(s) listed in Appendix A to this
Agreement that will be sponsored by a member of the SpinCo Group for periods
Immediately after the Distribution Date.

 

  (ll) SpinCo Business

“SpinCo Business” has the same meaning as the term “SpinCo Business” under the
Distribution Agreement.

 

-7-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

  (mm) SpinCo Common Stock

“SpinCo Common Stock” has the same meaning as the term “SpinCo Common Stock”
under the Distribution Agreement.

 

  (nn) SpinCo Group

“SpinCo Group” has the same meaning as the term “SpinCo Group” under the
Distribution Agreement.

 

  (oo) SpinCo Mirror Plan

“SpinCo Mirror Plan” means any of the SpinCo Health and Welfare Plans set forth
on Exhibit C hereto, and any SpinCo Executive Program that will be substantially
similar to an Acuity Executive Program, as set forth on Appendix B hereto.

 

  (pp) SpinCo Savings Trust

“SpinCo Savings Trust” means the trust to be established and maintained by
SpinCo pursuant to Section 4.1 that will be associated with the SpinCo Savings
Plan.

 

  (qq) SpinCo Stand-Alone Plan

“SpinCo Stand-Alone Plan” means any Plan maintained by Acuity or an affiliate of
Acuity, that, no later than the Close of the Distribution Date, will be assumed,
sponsored and maintained by SpinCo or a member of the SpinCo Group for the
exclusive benefit of Transferred Individuals, including but not limited to the
SpinCo Savings Plan set forth on Appendix A, and those Executive Plans set forth
and designated as Stand-Alone Plans on Appendix B hereto.

 

  (rr) Stock Incentive Plan

“Stock Incentive Plan,” when immediately preceded by “Acuity,” means the Acuity
Brands, Inc. Long-Term Incentive Plan, the Acuity Brands, Inc. Non-Employee
Directors Stock Option Plan and any other stock-based incentive plan established
or maintained by a member of the Acuity Group. When immediately preceded by
“SpinCo,” “Stock Incentive Plan” means the stock incentive plans to be
established or assumed by SpinCo pursuant to Section 2.3.

 

  (ss) Subsidiary

“Subsidiary” of any Person means any corporation or other organization, whether
incorporated or unincorporated, of which at least a majority of the securities
or interests having by the terms thereof ordinary voting power to elect at least
a majority of the board of directors or others performing similar functions with
respect to such corporation or other organization is, directly or indirectly,
owned or controlled by such Person or by any one or more of its Subsidiaries, or
by such Person and one or more of its Subsidiaries; provided, however, that no
Person that is not directly or indirectly wholly owned by any other Person shall
be a Subsidiary of such other Person unless such other Person controls, or has
the right, power, or ability to control, that Person.

 

-8-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

  (tt) Transferred Corporate Employee

“Transferred Corporate Employee” means an employee of the Corporate Office who,
pursuant to an agreement between Acuity and SpinCo, is designated to become an
employee of SpinCo or a member of the SpinCo Group after the Distribution.

 

  (uu) Transferred Individual

“Transferred Individual” means any individual who, as of the Close of the
Distribution Date:

(1) is actively employed by, or on a leave of absence (including those
individuals receiving short-term disability benefits and those taking leave
pursuant to the Family and Medical Leave Act of 1993, as amended) from, a member
of the SpinCo Group (or is deemed to be so employed or on leave in accordance
with an agreement between Acuity and SpinCo);

(2) is a Transferred Corporate Employee; or

(3) is not actively employed by, nor on a leave of absence (including those
individuals receiving short-term disability benefits and those taking leave
pursuant to the Family and Medical Leave Act of 1993, as amended) from, Acuity
or a member of the Acuity Group, or SpinCo or a member of the SpinCo Group, and:

(A) whose most recent (through the Close of the Distribution Date) active
employment with Acuity or a past or present affiliate of Acuity was with a
member of the SpinCo Group or the SpinCo Business, or the predecessors of such
business; or

(B) who otherwise is identified pursuant to a methodology approved by Acuity and
SpinCo, which methodology shall be consistent with the intent of the parties
that former employees of Acuity or a past or present affiliate of Acuity and
such other individuals who performed services for Acuity (including
non-employees) will only be aligned with SpinCo if they primarily provided
services to the SpinCo Group or SpinCo Business.

An alternate payee under a qualified domestic relations order (within the
meaning of Code § 414(p) and ERISA § 206(d)), alternate recipient under a
qualified medical child support order (within the meaning of ERISA § 609(a)),
beneficiary, or covered dependent, in each case, of an employee or former
employee described in (1), (2) or (3) above shall also be a Transferred
Individual with respect to the interest of such alternate payee, alternate
recipient, beneficiary, or covered dependent in that employee’s or former
employee’s benefit under the applicable Plans. Such an alternate payee,
alternate recipient, beneficiary, or covered dependent shall not otherwise be
considered a Transferred Individual with respect to his or her own benefits
under any applicable Plans, unless he or she is a Transferred Individual by
virtue of either of subparagraphs (1), (2) or (3) above. In addition, Acuity and
SpinCo may agree to designate any other individuals, or group of individuals, as
Transferred Individuals.

Subject to the other provisions of this definition, an individual may be a
Transferred Individual pursuant to this definition regardless of whether such
individual is, as of the

 

-9-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

Distribution Date, alive, actively employed, on a temporary leave of absence
from active employment, on layoff, terminated from employment, retired or on any
other type of employment, post-employment, or independent contractor status
relative to Acuity or SpinCo or to an Acuity or SpinCo Plan. Transferred
Individual includes any individual who is on an international assignment whether
paid on a U.S. payroll or a payroll outside the U.S. if such individual
otherwise falls within any of the above categories.

Notwithstanding anything to the contrary in this definition, the term
Transferred Individual under this Agreement shall not include any individual who
was otherwise directly transferred from former employment with a member of the
Acuity Group to employment with any other Person, whether by sale or transfer of
the assets and liabilities or stock of a business or otherwise, unless such
individual has been re-employed as an active employee of a member of the Acuity
Group subsequent to such event and prior to the Close of the Distribution Date.

Nothing contained in this Agreement shall permit, or be construed or interpreted
to permit, any non-employee of Acuity or SpinCo to participate, at any time, in
any Plan of Acuity or SpinCo.

 

  (vv) Transition Services Agreement

“Transition Services Agreement” means the Transition Services Agreement entered
into by Acuity and SpinCo governing certain matters related to the relationship
of the parties after the Distribution.

 

1.2 REFERENCES

Unless the context clearly indicates otherwise, reference to a particular
Article, Section, subsection or paragraph means the Article, Section, subsection
or paragraph so delineated in this Agreement.

 

-10-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

ARTICLE II GENERAL PRINCIPLES

 

2.1 ASSUMPTION OF LIABILITIES

Except for each Liability that is expressly retained in writing by Acuity or
excluded in writing by Acuity from those being assumed by SpinCo and unless
otherwise provided for elsewhere in this Agreement, SpinCo hereby assumes and
agrees to pay, perform, fulfill, and discharge, in accordance with their
respective terms and conditions, all of the following (regardless of when or
where such Liabilities arose or arise or were or are incurred): (i) all
Liabilities to or relating to Transferred Individuals arising out of or
resulting from employment by, or the performance of services for, a member of
the Acuity Group before becoming Transferred Individuals and thereafter
(including Liabilities under Acuity Plans and SpinCo Plans), (ii) all other
Liabilities to or relating to Transferred Individuals, and their dependents and
beneficiaries, to the extent relating to, arising out of or resulting from
future, present, or former employment with, or the provision of services for, a
member of the SpinCo Group or the SpinCo Business (including Liabilities under
Acuity Plans and SpinCo Plans), (iii) all Liabilities under any Individual
Agreements relating to Transferred Individuals, and (iv) all other Liabilities
relating to, arising out of, or resulting from obligations, liabilities, and
responsibilities expressly assumed or retained by a member of the SpinCo Group
or a SpinCo Plan pursuant to this Agreement.

 

2.2 SPINCO GROUP PARTICIPATION IN ACUITY PLANS

 

  (a) Participation in Acuity Plans

Subject to the terms and conditions of this Agreement, each member of the SpinCo
Group that is, as of the date of this Agreement, a Participating Company in any
of the Acuity Plans shall continue as such through the Close of the Distribution
Date unless, for periods before the Distribution Date, the parties mutually
agree otherwise. Effective as of any date before the Distribution Date, a member
of the SpinCo Group not described in the preceding sentence may, at its request
and with the consent of Acuity (which consent shall not be unreasonably
withheld), become a Participating Company in any or all of the Acuity Plans in
which Transferred Individuals participate.

 

  (b) Acuity’s General Obligations as Plan Sponsor

Acuity shall continue through the Close of the Distribution Date to administer,
or cause to be administered, in accordance with their terms and applicable law,
the Acuity Plans and Acuity (or its designee) shall have the sole discretion and
authority to interpret the Acuity Plans through such date and during any
subsequent period.

 

  (c) SpinCo’s General Obligations as Participating Company

SpinCo shall perform with respect to its participation in the Acuity Plans, and
shall cause each other member of the SpinCo Group that is a Participating
Company in any Acuity Plan to perform the duties of a Participating Company as
set forth in such Plans, and any written or oral procedures adopted pursuant
thereto, including: (i) assisting in the administration of claims, to

 

-11-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

the extent requested by the claims administrator or plan administrator of the
applicable Acuity Plan, (ii) cooperating fully with Acuity Plan auditors,
benefit personnel and benefit vendors, (iii) preserving the confidentiality of
all financial and business arrangements Acuity has or may have with any vendors,
claims administrators, trustees or any other entity or individual with whom
Acuity has entered into an agreement relating to the Acuity Plans, and
(iv) preserving the confidentiality of participant health information (including
health information in relation to leaves under the Family and Medical Leave Act
of 1993, as amended).

 

  (d) Termination of Participating Company Status

Unless otherwise provided in this Agreement, to the extent applicable, effective
as of the Close of the Distribution Date, SpinCo and each member of the SpinCo
Group shall cease to be a Participating Company in any of the Acuity Plans
remaining with Acuity, and Acuity and each member of the Acuity Group shall
cease to be a Participating Company in any Plan assumed by SpinCo or a member of
the SpinCo Group.

 

2.3 ESTABLISHMENT OR ASSUMPTION OF THE SPINCO PLANS

 

  (a) Assumption of SpinCo Stand-Alone Plans

Unless otherwise provided in this Agreement, effective no later than the Close
of the Distribution Date, SpinCo or a member of the SpinCo Group shall assume or
cause to be assumed, the SpinCo Stand-Alone Plans for the benefit of Transferred
Individuals and other current, future and former employees of the SpinCo Group.
SpinCo and Acuity shall take all action necessary to provide for such assumption
of the SpinCo Stand-Alone Plans, including any necessary amendments, and the
name of the Plans shall be changed as and where appropriate.

 

  (b) Establishment of SpinCo Mirror Plans

Unless otherwise provided in this Agreement, effective no later than the Close
of the Distribution Date, SpinCo or a member of the SpinCo Group shall adopt or
cause to be adopted, the SpinCo Mirror Plans for the benefit of Transferred
Individuals and other current, future, and former employees of the SpinCo Group.
The foregoing SpinCo Mirror Plans as in effect Immediately after the
Distribution Date shall be substantially similar to the corresponding Acuity
Plans as in effect as of the Close of the Distribution Date.

 

2.4 TERMS OF PARTICIPATION BY TRANSFERRED INDIVIDUALS

The SpinCo Mirror Plans shall be, with respect to Transferred Individuals, in
all respects the successors in interest to, shall recognize all rights and
entitlements as of the Close of the Distribution Date under, and shall not
provide benefits that duplicate benefits provided by, the corresponding Acuity
Plans for such Transferred Individuals. Acuity and SpinCo shall agree on methods
and procedures, including amending the respective Plan documents, to prevent
Transferred Individuals from receiving duplicative benefits from the Acuity
Plans and the SpinCo Plans. SpinCo shall not permit any SpinCo Plan to commence
benefit payments to Transferred Individuals until it receives written notice
from Acuity regarding the date on which payments under the corresponding Acuity
Plan shall cease. With respect to Transferred Individuals, each SpinCo Mirror
Plan shall provide that all benefit or other elections, all

 

-12-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

designations of beneficiaries, all service, all compensation, and all other
benefit-affecting determinations that, as of the Close of the Distribution Date,
were recognized under the corresponding Acuity Plan (for periods immediately
before the Close of the Distribution Date) shall, as of Immediately after the
Distribution Date, receive full recognition, credit, and validity and be taken
into account under such SpinCo Plan to the same extent as if such items
originally occurred under such SpinCo Plan, except to the extent that
duplication of benefits would result. The provisions of this Agreement for the
transfer of assets, if any, from certain trusts relating to Acuity Plans
(including Foreign Plans) to the corresponding trusts relating to SpinCo Plans
(including Foreign Plans) are based upon the understanding and agreement of the
parties that each such SpinCo Plan will assume all Liabilities of the
Transferred Individuals and corresponding Acuity Plan to or relating to
Transferred Individuals, as provided for herein. If there are any legal or other
authoritative reasons that any such Liabilities are not effectively assumed by
the appropriate SpinCo Plan, then the amount of assets transferred to the trust
relating to such SpinCo Plan from the trust relating to the corresponding Acuity
Plan shall be recomputed, ab initio, as set forth in this Agreement but taking
into account the retention of any such Liabilities by such Acuity Plan, and
assets shall be transferred by the trust relating to such SpinCo Plan to the
trust relating to such Acuity Plan so as to place each such trust in the
position it would have been in, had the initial asset transfer been made in
accordance with such recomputed amount of transferred Liabilities and assets.

 

-13-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

ARTICLE III DEFINED BENEFIT PLANS

 

3.1 ACUITY PENSION PLANS AND LIABILITIES AND ASSETS

Acuity agrees to retain, and be responsible for, all Liabilities relating to the
Acuity Pension Plans listed on Appendix A, regardless of when such liabilities
arose or arise or were or are incurred. Acuity shall retain the sponsorship, and
responsibility for, the Master Pension Trust and all of its assets.

 

-14-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

ARTICLE IV DEFINED CONTRIBUTION PLANS

 

4.1 SAVINGS PLANS

 

  (a) Assumption of SpinCo Savings Plan and Related Liabilities

Effective no later than the Close of the Distribution Date, SpinCo or a member
of the SpinCo Group shall take all action necessary to assume and become the
plan sponsor of the SpinCo Savings Plan and shall be responsible for all
Liabilities relating to the SpinCo Savings Plan. The SpinCo Savings Plan shall
recognize and maintain all contribution and investment elections made by
Transferred Individuals under the SpinCo Savings Plan as such elections were
last in effect during the period immediately prior to the Distribution Date and
shall apply such elections under the SpinCo Savings Plan for the remainder of
the period or periods for which such elections are by their terms applicable
(subject in all cases to applicable election change rights of the Transferred
Individuals).

Effective no later than the Close of the Distribution Date: (i) all Liabilities
to or relating to Transferred Corporate Employees under the Acuity Brands, Inc.
401(k) Plan (“Corporate 401(k) Plan”) shall cease to be Liabilities of the
Corporate 401(k) Plan and shall be assumed in full and in all respects by the
SpinCo Savings Plan; (ii) the SpinCo Savings Plan shall assume and be solely
responsible for all ongoing rights of or relating to these Transferred Corporate
Employees for future participation (including the right to make contributions
through payroll deductions in the SpinCo Savings Plan); and (iii) the accounts
of the Transferred Corporate Employees under the Corporate 401(k) Plan which are
held by the Acuity Master Savings Trust shall be transferred to account(s) in
the SpinCo Savings Plan under the SpinCo Savings Trust.

 

  (b) Savings Plan Trust

Effective no later than the Close of the Distribution Date, SpinCo shall
establish, or cause to be established, the SpinCo Savings Trust which shall be
qualified under Code § 401(a), be exempt from taxation under Code § 501(a)(1),
and form part of the SpinCo Savings Plan. SpinCo shall, prior to the end of the
remedial amendment period for the SpinCo Savings Plan, apply for a determination
letter from the Internal Revenue Service that shall provide that the SpinCo
Savings Plan and the SpinCo Savings Trust satisfy the requirements for
qualification under Code sections 401(a) and 501(a), and SpinCo shall take all
actions necessary or appropriate to obtain such letters.

 

  (c) Transfer of Assets

Effective on a date selected by Acuity, which is expected to be no later than
the Close of the Distribution Date (the “Savings Plan Transfer Date”), all of
the assets associated with and allocated to the accounts of the SpinCo Savings
Plan under the Acuity Master Savings Trust shall be transferred from the Acuity
Master Savings Trust to the SpinCo Savings Trust. If the transfer of assets does
not occur prior to the Close of the Distribution Date, Acuity and SpinCo shall
mutually reschedule the asset transfer date; provided, however, such rescheduled
date must occur not later than December 31, 2007.

 

-15-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

  (d) Specific Stock Funds in the Acuity and SpinCo Savings Plans

To the extent an Acuity Common Stock Fund exists on the Distribution Date in the
Acuity Savings Plans or the SpinCo Savings Plan, effective no later than
Immediately after the Distribution Date, a SpinCo Common Stock fund shall be
added as an investment option to any Acuity Savings Plan or SpinCo Savings Plan
that has such an Acuity Common Stock fund. The SpinCo Common Stock fund in the
Acuity Savings Plans and the Acuity Common Stock fund in the SpinCo Savings Plan
are each referred to as a “Non-Employer Stock Fund” with respect to the
applicable Plan. Unless Acuity and SpinCo agree otherwise, each Non-Employer
Stock Fund shall be maintained under the respective Plan through December 31,
2008, subject to Acuity’s and SpinCo’s determination that continued maintenance
of the respective Non-Employer Stock Funds satisfies the fiduciary rules of
ERISA. After such date, Acuity and SpinCo agree to cooperate with each other
with respect to the disposition of the stock when either party decides to
liquidate or otherwise terminate the Non-Employer Stock Fund in its Savings
Plan(s). In the absence of any agreement regarding such liquidation, at any time
that Acuity or SpinCo decides to liquidate the shares in its Non-Employer Stock
Fund, the selling party shall first offer such stock for sale to the other
party. If the other party does not offer to purchase the shares within 30 days
at a purchase price acceptable to the selling party, the selling party may
proceed to sell such shares in a reasonable manner. The Acuity Savings Plans and
the SpinCo Savings Plan shall each provide that, after the Distribution Date, no
new contributions may be invested in, and no amounts may be transferred from
other investment options to the Non-Employer Stock Fund under the respective
Plan; but, subject to the terms of the respective Plan, participants may direct
that amounts be transferred out of the Non-Employer Stock Fund to other
investment options. To the extent the parties determine it is necessary to
preserve the tax status of the Distribution under the Code, the Acuity Savings
Plans shall provide that no earnings or dividends under its Non-Employer Stock
Fund may be reinvested in SpinCo Common Stock and the SpinCo Savings Plan shall
provide that no earnings or dividends under its Non-Employer Stock Fund may be
reinvested in Acuity Common Stock; provided, however, this requirement shall not
prohibit such earnings and dividends from remaining in the applicable
Non-Employer Stock Fund as cash or as an amount that is invested in any
non-stock investment in such fund.

 

-16-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

ARTICLE V HEALTH AND WELFARE PLANS

 

5.1 ASSUMPTION OF HEALTH AND WELFARE PLAN LIABILITIES

 

  (a) Assumption by SpinCo

Effective no later than the Close of the Distribution Date, SpinCo shall
establish or cause to be established, the SpinCo Health and Welfare Plans.
Immediately after the Distribution Date, all Liabilities for or relating to
Transferred Individuals under the Acuity Health and Welfare Plans, shall cease
to be Liabilities of Acuity or the Acuity Health and Welfare Plans and shall be
assumed by SpinCo and the corresponding SpinCo Health and Welfare Plans. Thus,
SpinCo and the SpinCo Health and Welfare Plans shall be responsible for all
Liabilities that pertain to Transferred Individuals regardless of when incurred,
including all reported claims that are unpaid, all incurred but not reported
claims as of the Close of the Distribution Date, and all claims incurred after
the Close of the Distribution Date that pertain to Transferred Individuals under
the Acuity Health and Welfare Plans and the SpinCo Health and Welfare Plans.
SpinCo shall be required to make all payments due or payable to Transferred
Individuals under the appropriate SpinCo Health and Welfare Plans for the period
beginning Immediately after the Distribution Date, including all reported claims
that are unpaid and all incurred but not reported claims as of the Close of the
Distribution Date. All treatments which have been pre-certified for or are being
provided on an on-going basis to a Transferred Individual under the Acuity
Health and Welfare Plans as of the Close of the Distribution Date shall continue
to be provided without interruption under the appropriate SpinCo Health and
Welfare Plan until such treatment is concluded or discontinued pursuant to
applicable plan rules and limitations, and SpinCo and the SpinCo Health and
Welfare Plans shall be responsible for all Liabilities relating to, arising out
of, or resulting from such pre-certified or on-going treatments as of the Close
of the Distribution Date. Notwithstanding the preceding provisions of this
Section 5.1, neither SpinCo nor a SpinCo Health and Welfare Plan shall assume
any Liability with respect to: (i) a claim incurred on or prior to the Close of
the Distribution Date for which Acuity or an Acuity Health and Welfare Plan has
insurance coverage (but only to the extent of such coverage), including claims
for long-term disability benefits by individuals who are Transferred Individuals
(but not other uninsured Health and Welfare Plan coverage for such individuals),
and (ii) any benefit claim for which Acuity is responsible under Section 5.4.
Acuity shall pay to SpinCo a portion of any prescription drug rebates received
by Acuity within two (2) years of the Distribution Date under the Acuity
Employee Group Insurance Benefits Plan which relate to periods prior to the
Distribution Date, which portion shall be determined by whether the rebate
relates to a Transferred Individual who participated in the prescription drug
portion of the Acuity Employee Group Insurance Benefits Plan. Acuity shall pay
to SpinCo the amount of any subrogation claims (less expenses and costs related
to collecting such claims) received by Acuity within two (2) years of the
Distribution Date that relate to claims by Transferred Individuals that were
paid under the Acuity Health and Welfare Plan and that were charged to the
SpinCo Business.

 

  (b) Certain Audit Procedures with Respect to Health and Welfare Plans

At periodic intervals beginning Immediately after the Distribution Date, Acuity
and SpinCo shall examine their respective payments and receipts for health and
welfare coverages to ascertain whether Acuity has mistakenly made or received
payments for coverages with respect

 

-17-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

to Transferred Individuals and whether SpinCo has mistakenly made or received
payments for coverages with respect to participants and beneficiaries in the
Acuity Health and Welfare Plans (other than Transferred Individuals), including
claims for long-term disability benefits. If any such mistaken payments have
been made or received by Acuity or SpinCo, such mistaken payments and receipts
shall first be netted against each other by Acuity and SpinCo and thereafter
such net payments or net receipts shall be further netted against the other
party’s net payments or net receipts. The party with the remaining amount of
mistaken payments shall transfer such amount in cash to the other party at such
time or times as agreed upon by Acuity and SpinCo, but not less than
semi-annually. Furthermore, at periodic intervals beginning Immediately after
the Distribution Date, Acuity and SpinCo shall examine the payment of benefits
and claims, and reimbursements for expenses, by their respective Health and
Welfare Plans to ascertain whether any Acuity Health and Welfare Plan has
mistakenly paid claims or benefits, or reimbursed expenses, with respect to
Transferred Individuals and whether any SpinCo Health and Welfare Plan has
mistakenly paid claims or benefits, or reimbursed expenses, with respect to
participants and beneficiaries in the Acuity Health and Welfare Plans (other
than Transferred Individuals). If any such mistaken payments or reimbursements
have been made by any Acuity or SpinCo Health and Welfare Plan, such mistaken
payments and reimbursements shall be netted against the other corresponding
Health and Welfare Plan’s mistaken payments and reimbursements. The Health and
Welfare Plan with the remaining amount of mistaken payments and reimbursements
shall transfer such amount in cash to the other party’s corresponding Health and
Welfare Plan at such time or times as agreed upon by Acuity and SpinCo, but not
less than semi-annually.

 

5.2 VENDOR CONTRACTS

 

  (a) ASO Contracts, Group Insurance Policies, HMO Agreements, and Letters of
Understanding

(1) Before the Distribution Date, Acuity shall, in its sole discretion, take
such steps as are necessary under each ASO Contract, Group Insurance Policy, HMO
Agreement, letter of understanding, and arrangement in existence as of the date
of this Agreement to permit SpinCo to participate in the terms and conditions of
such ASO Contract, Group Insurance Policy, HMO Agreement, letter of
understanding, or arrangement from Immediately after the Distribution Date
through August 31, 2008. The methodology used to allocate costs between SpinCo
and Acuity under such policies and arrangements prior to the Distribution Date
shall remain the same after the Distribution Date. The participation by SpinCo
in such policy or arrangement shall relate to the SpinCo Health and Welfare Plan
and SpinCo shall have all fiduciary responsibilities under ERISA with respect to
the participation by the SpinCo Health and Welfare Plan in such policies or
arrangements. Alternatively, with respect to any of such policies or
arrangements, Acuity may take such steps as are necessary to arrange for an ASO
Contract, Group Insurance Policy, HMO Agreement, letter of understanding, or
arrangement covering SpinCo that mirrors substantively that covering Acuity.
This mirror arrangement shall apply for all or a portion of such period, as
necessary under the circumstances. Acuity, in its sole discretion, may cause one
or more of its ASO Contracts, Group Insurance Policies, HMO Agreements, letters
of understanding, and arrangements into which Acuity enters after the date of
this Agreement to allow SpinCo to participate in the terms and conditions
thereof. Nothing contained in this Section 5.2(a) shall preclude Acuity from
choosing to enter into ASO Contracts,

 

-18-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

Group Insurance Policies, HMO Agreements, letters of understanding, or other
arrangements with new or different vendors; provided, until August 31, 2008,
Acuity shall give SpinCo advance notice of any decision to change or add
vendors. Furthermore, nothing contained in this paragraph (1) shall require
Acuity to use more than its reasonable best efforts in complying with the
provisions of the first four sentences of this paragraph (1).

(2) Acuity shall have the right to determine, and shall promptly notify SpinCo
of, the manner in which SpinCo’s participation in the terms and conditions of
ASO Contracts, Group Insurance Policies, HMO Agreements, letters of
understanding and arrangements as set forth above shall be effectuated;
provided, however, Acuity shall use its best efforts to accommodate any
reasonable needs communicated to Acuity by SpinCo that relate thereto. Such
terms and conditions shall include the financial and termination provisions,
performance standards, methodologies, auditing policies, quality measures,
reporting requirements, and target claims. SpinCo hereby authorizes Acuity to
act on its behalf to extend to SpinCo the terms and conditions of the ASO
Contracts, Group Insurance Policies, HMO Agreements, and letters of
understanding and arrangements. SpinCo shall fully cooperate with Acuity in such
efforts, and, for periods through August 31, 2008, SpinCo shall not perform any
act or fail to take any action that would prejudice Acuity’s efforts and
financial arrangements under the Health and Welfare Plans (other than taking
reasonable steps to enter into replacement ASO Contracts, Group Insurance
Policies, HMO Agreements, and letters of understanding and arrangements for
periods after August 31, 2008).

 

  (b) Payment and Effect of Change in Rates

Acuity and SpinCo shall use their reasonable best efforts to cause each of the
insurance companies, HMOs, paid provider organizations and third-party
administrators providing services and benefits under the Acuity Health and
Welfare Plans and the SpinCo Health and Welfare Plans to maintain the premium
and/or administrative rates based on the aggregate number of participants in the
Acuity Health and Welfare Plans and the SpinCo Health and Welfare Plans, from
the Close of the Distribution Date through August 31, 2008, separately rated or
adjusted for the demographics, experience or other relevant factors related to
the covered participants of Acuity and SpinCo, respectively. To the extent they
are not successful in such efforts, Acuity and SpinCo shall each bear the
revised premium or administrative rates for health and welfare benefits
attributable to the individuals covered by their respective Health and Welfare
Plans, taking into account the experience of such individuals. The assistance
that Acuity shall provide SpinCo pursuant to this subsection (b) shall be
provided subject to the terms and conditions of the Transition Services
Agreement.

 

5.3 ACUITY SHORT-TERM DISABILITY ARRANGEMENTS

Final determinations made by Acuity (or its designee) with respect to short-term
disability claims by Transferred Individuals prior to the Distribution Date
shall be final and binding. Subject to the terms and conditions of the
Transition Services Agreement, Acuity shall transfer to SpinCo, effective
Immediately after the Distribution Date, and SpinCo shall assume responsibility
for (i) administering (or providing for the administration of) all short-term
disability claims incurred by Transferred Individuals before the Close of the
Distribution Date that are administered by Acuity as of the Close of the
Distribution Date, (ii) all Liabilities under

 

-19-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

any Acuity short-term disability arrangements to Transferred Individuals as of
the Close of the Distribution Date, in the same manner, and using the same
methods and procedures, as Acuity used in determining and paying such claims,
and (iii) making any necessary determinations with respect to such claims,
including entering into settlements with respect to such claims, and shall be
solely responsible for any costs, Liabilities or related expenses of any nature
whatsoever related to such claims, payments or obligations.

 

5.4 RETIREE LIFE INSURANCE BENEFITS

Effective immediately after the Distribution Date, SpinCo shall adopt a SpinCo
Plan or Plans to provide any retiree life insurance benefits that are required
to be provided to Transferred Individuals. Any retiree life insurance benefits
to be provided shall be substantially identical to the retiree life insurance
benefits that would have been provided under an Acuity Plan for such
individuals, subject to the right of SpinCo to amend or terminate any such
retiree benefits. In the case of any individual who is not a Transferred
Individual, Acuity will retain the liability for providing any retiree life
insurance benefits required to be provided to such individual, subject to the
right of Acuity to amend or terminate any such retiree benefits.

 

5.5 COBRA AND HIPAA

Subject to the terms and conditions of the Transition Service Agreement,
effectively Immediately after the Distribution Date, (i) SpinCo or a member of
the SpinCo Group shall be responsible for administering (or providing for the
administration of) compliance and providing coverage in accordance with the
health care continuation coverage requirements for “group health plans” under
Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), and the portability requirements (including the requirements
for issuance of certificates of creditable coverage) under the Health Insurance
Portability and Accountability Act of 1996 under the SpinCo Health and Welfare
Plans with respect to all Transferred Individuals and other employees and former
employees of SpinCo or a member of the SpinCo Group and any beneficiaries and
dependents thereof who experience (or have experienced) a COBRA qualifying event
or loss of coverage, and (ii) SpinCo or a member of the SpinCo Group shall be
responsible for filing all necessary employee change notices with respect to
these persons identified in the previous sentence in accordance with applicable
law.

 

5.6 LEAVE OF ABSENCE PROGRAMS

Effective Immediately after the Distribution Date, SpinCo or a member of the
SpinCo Group shall assume sole responsibility for the administration and
compliance of all leaves of absences and related programs (including compliance
with the Family and Medical Leave Act of 1993, as amended) affecting Transferred
Individuals.

 

5.7 POST-DISTRIBUTION TRANSITIONAL ARRANGEMENTS

 

  (a) Continuance of Elections, Co-Payments, and Maximum Benefits

(1) SpinCo shall cause the SpinCo Health and Welfare Plans to recognize and
maintain all coverage and contribution elections made by Transferred Individuals
under the Acuity Health and Welfare Plans, as such elections were last in effect
during the period

 

-20-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

immediately prior to the Distribution Date, and shall apply such elections under
the SpinCo Health and Welfare Plans for the remainder of the period or periods
for which such elections are by their terms applicable (subject to applicable
election change rights). Acuity shall cause the claims administrator for the
Acuity Health and Welfare Plans to transfer to the claims administrator for the
SpinCo Health and Welfare Plan all data necessary to maintain such coverage and
elections.

(2) SpinCo shall cause the SpinCo Health and Welfare Plans to recognize and give
credit for (A) all amounts applied to deductibles, out-of-pocket maximums, and
other applicable benefit coverage limits with respect to such expenses which
have been incurred by Transferred Individuals under the Acuity Health and
Welfare Plans for the remainder of the benefit limit year in which the
Distribution occurs, and (B) all benefits paid to Transferred Individuals under
the Acuity Health and Welfare Plans, during and prior to the benefit limit year
in which the Distribution occurs, for purposes of determining when such persons
have reached their maximum benefits under the SpinCo Health and Welfare Plans.

(3) SpinCo shall recognize and cover under the SpinCo Health and Welfare Plans
all eligible employee groups covered by the Acuity Health and Welfare Plans
(pertaining to Transferred Individuals) as of the Close of the Distribution Date
(determined under the applicable Plan documents).

(4) SpinCo shall (A) provide coverage to Transferred Individuals under the
SpinCo Health and Welfare Plans without the need to undergo a physical
examination or otherwise provide evidence of insurability, and (B) recognize and
maintain all irrevocable assignments, elections and beneficiary designations
made by Transferred Individuals in connection with their life insurance coverage
under the Acuity Health and Welfare Plans and any predecessor plans.

 

  (b) Administration

(1) Coordination of Benefits for Spouses and Dependents

Effective as of the earlier of the first day of the first plan year or the first
applicable change in status (as defined under the SpinCo Health and Welfare
Plans) that occurs after the Distribution Date, SpinCo shall cause the SpinCo
Health and Welfare Plans to permit eligible Transferred Individuals to cover
their lawful spouses as dependents if such lawful spouses are active or retired
Acuity employees (but were not otherwise covered as a dependent under the Acuity
Health and Welfare Plans or other Acuity Plans due to their previous status as
both employee and dependent of an Acuity employee). As of the earlier of the
first day of the first plan year or the first applicable status change (as
defined under the SpinCo Health and Welfare Plans) that occurs Immediately after
the Distribution Date, Acuity shall cause the Acuity Health and Welfare Plans to
permit eligible Acuity employees to cover their lawful spouses as dependents if
such lawful spouses are active or retired SpinCo employees. All benefits
provided under any such Health and Welfare Plans to a lawful spouse or dependent
of the other company’s employees shall be coordinated pursuant to the terms and
conditions of the applicable Acuity and SpinCo Plans.

 

-21-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

(2) IRS/SSA/CMS Data Match

Subject to the terms and conditions of the Transition Services Agreement,
effective Immediately after the Distribution Date, SpinCo shall assume all
Liabilities relating to, arising out of or resulting from claims verified by
Acuity or SpinCo under the IRS/SSA/CMS data match reports that relate to
Transferred Individuals. SpinCo and Acuity shall share all information necessary
to verify IRS/SSA/CMS data match reports regarding Transferred Individuals.
SpinCo shall not change any employee identification numbers assigned by Acuity
without notifying Acuity of the change and the new employee identification
number.

 

  (c) Acuity Reimbursement Plans

To the extent any Transferred Individual contributed to an account under the
Acuity Reimbursement Plans during the plan year that includes the Distribution
Date, effective Immediately after the Distribution Date, SpinCo shall recognize
any such Transferred Individual’s account balance, determined as of the Close of
the Distribution Date, and SpinCo shall thereafter be solely responsible for
making any and all payments relative to such account balance of the Transferred
Individual for all claims during such plan year under the applicable SpinCo
Reimbursement Plan. As provided in Section 5.7(a), all elections by Transferred
Individuals in effect immediately prior to the Distribution Date shall continue
and be recognized by SpinCo, and the Distribution alone shall not be considered
an event that gives any participant the right to change any prior election. As
soon as practicable after the Distribution Date, Acuity shall calculate as of
the Close of the Distribution Date the aggregate net balance in the accounts of
Transferred Individuals under the Acuity Reimbursement Plans, expressed relative
to the contributions received from such Transferred Individuals. If the
contributions received from a Transferred Individual exceed the reimbursements
made to or on behalf of such Transferred Individual, the Transferred Individual
shall be deemed to have a positive account balance. In turn, if the
contributions received from a Transferred Individual are less than the
reimbursements made to or on behalf of such Transferred Individual, the
Transferred Individual shall be deemed to have a negative account balance. If
the aggregate net balance in the accounts of all such Transferred Participants
is a positive number, then Acuity shall pay this amount in cash to SpinCo as
soon as practicable after the Distribution Date, and if the aggregate net
balance in the accounts of all such Transferred Participants is a negative
number, then SpinCo shall pay this amount in cash to Acuity as soon as
practicable after the Distribution Date.

 

5.8 APPLICATION OF ARTICLE V TO THE SPINCO GROUP

Any reference in this Article V to “SpinCo” shall include a reference to another
member of the SpinCo Group when and to the extent SpinCo has caused the other
member of the SpinCo Group to (a) become a party to an ASO Contract, Group
Insurance Policy, HMO Agreement, letter of understanding or arrangement
associated with a SpinCo Health and Welfare Plan, (b) become a self-insured
entity for the purposes of one or more SpinCo Health and Welfare Plans,
(c) assume all or a portion of the Liabilities or the administrative
responsibilities with respect to benefits which arose before the Close of the
Distribution Date under any Acuity Health and Welfare Plan and which were
expressly assumed by SpinCo pursuant to this Agreement, or (d) take any other
action, extend any coverage, assume any other Liability or fulfill any other
responsibility that SpinCo would otherwise be required to take under the terms
of this Article V, unless it is clear from the context that the particular
reference is not intended to include another

 

-22-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

member of the SpinCo Group. In all such instances in which a reference in this
Article V to “SpinCo” includes a reference to another member of the SpinCo
Group, SpinCo shall be responsible to Acuity for ensuring that the other member
of the SpinCo Group complies with the applicable terms of this Agreement and
that the Transferred Individuals employed by such member of the SpinCo Group
shall have the same rights and entitlements to benefits under the applicable
SpinCo Health and Welfare Plans that the Transferred Individual would have had,
if he or she had instead been employed by SpinCo.

 

-23-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

ARTICLE VI EXECUTIVE PROGRAMS

 

6.1 ASSUMPTION OF OBLIGATIONS

 

  (a) General

Consistent with the principles set forth in Article II and except as otherwise
specifically provided herein, effective no later than the Close of the
Distribution Date, SpinCo or a member of the SpinCo Group shall become plan
sponsor of a SpinCo Executive Program and shall assume and be solely responsible
for all Liabilities to or relating to Transferred Individuals under all Acuity
Executive Programs. SpinCo shall be solely responsible for all such Liabilities,
notwithstanding any failure by SpinCo to complete its obligations under this
Article.

 

  (b) Exceptions

The liabilities for Transferred Individuals under the Acuity Brands, Inc. Senior
Management Benefit Plan, the Acuity Brands, Inc. Executives’ Deferred
Compensation Plan and the Acuity Brands, Inc. 2002 Supplemental Executive
Retirement Plan shall remain liabilities of the Acuity Group and shall not be
assumed by the SpinCo Group.

 

6.2 ANNUAL INCENTIVE AWARDS

Except as otherwise specifically provided herein, for the performance period
ending August 31, 2007 under the Acuity Annual Incentive Plan, SpinCo shall pay
Transferred Individuals any amounts earned under the Acuity Annual Incentive
Plan for such period. For periods after August 31, 2007, SpinCo shall maintain
the SpinCo Annual Incentive Plan covering such of its active employees as it in
its sole discretion deems appropriate.

 

6.3 LONG-TERM INCENTIVE PLAN

 

  (a) Stock Options

The treatment of outstanding stock options described in this Section 6.3(a)
shall apply to Transferred Individuals, except for Transferred Individuals who
have terminated employment prior to the Distribution Date, and shall also apply
to Transferred Individuals who are compensated under a payroll which is
administered outside the 50 United States, its territories and possessions, and
the District of Columbia; provided, however, if such treatment is not legally
permitted, or results in adverse consequences for Acuity, any of its affiliates
or the Transferred Individual, as determined by Acuity in its sole discretion,
Acuity may determine, in its sole discretion, to provide for a different
treatment.

Effective Immediately after the Distribution Date, each Award or grant
consisting of an option, regardless of the date of the grant, under an Acuity
Stock Incentive Plan that is outstanding as of the Close of the Distribution
Date for all Transferred Individuals, except for Transferred Individuals who
have terminated employment prior to the Distribution Date and except as provided
in the next paragraph, shall be converted to options for SpinCo Common Stock
with the same material terms and conditions under the SpinCo Stock Incentive
Plan, and

 

-24-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

shall be transferred to the recordkeeper of the SpinCo Stock Incentive Plan. As
soon as practicable after the Distribution Date, the number of options and the
exercise price for such options to be converted to options for SpinCo Common
Stock shall be determined by adjusting the number of shares purchasable under
each converted option by the applicable Conversion Formula and adjusting the
exercise price per share of each option by the applicable Conversion Formula.
Such converted SpinCo stock option grants shall continue to vest and become
exercisable under the SpinCo Stock Incentive Plan in accordance with terms
mirroring the terms of the original grant under the Acuity Stock Incentive Plan
(but related to SpinCo and employment and other events with respect to SpinCo).
SpinCo shall be the obligor with respect to such options and shall be solely
responsible for all stock option grants and payments under the SpinCo Stock
Incentive Plan, with respect to, but not limited to, recordkeeping,
administrative costs and fees, payroll taxes, plan maintenance, option exercise
and related tax filings. SpinCo shall, as soon as practicable after the
Distribution Date, provide each Transferred Individual receiving options for
SpinCo Common Stock with an agreement or notice relating to such Transferred
Individual’s options under the SpinCo Stock Incentive Plan.

With respect to the individual who is the President and Chief Executive Officer
of SpinCo, the outstanding stock options under the Acuity Stock Incentive Plan
held by such individual as of the Close of the Distribution Date shall be
handled as follows: (i) the outstanding stock options that are not vested as of
the Close of the Distribution Date shall be treated in the same manner as the
outstanding stock options of all other Transferred Individuals as provided in
the preceding paragraph; and (ii) the outstanding stock options that are vested
as of the Close of the Distribution Date shall continue to be held as options
for Acuity Common Stock, the number of options and the exercise price for such
options shall be adjusted as of the Distribution Date by adjusting the number of
shares purchasable under each adjusted option by the Conversion Formula for
Acuity options and adjusting the exercise price per share of each option by the
applicable Conversion Formula for Acuity options, and employment with SpinCo
shall be treated as employment with the Acuity Group solely for purposes of
exercisability of the options.

The options for Acuity Common Stock held by Transferred Individuals who have
terminated employment prior to the Distribution Date shall not be converted to
options for SpinCo Common Stock. Such options shall continue to be held as
options for Acuity Common Stock and the number of options and exercise price for
such options shall be adjusted as of the Distribution Date in the same manner as
provided in subsection (ii) of the preceding paragraph.

 

  (b) Restricted Stock Awards

All executives (including Transferred Individuals) who hold shares of Restricted
Stock shall receive the distribution of shares of SpinCo Common Stock on such
shares of Restricted Stock. All shares of SpinCo Common Stock received with
respect to such Restricted Stock shall be subject to the same restrictions,
terms and conditions as apply to the Restricted Stock pursuant to the restricted
stock award agreement; provided, however, that continued employment with SpinCo
or a member of the SpinCo Group or Acuity or a member of the Acuity Group shall
be considered continued employment under the restricted stock award agreement.
Acuity and SpinCo agree to notify the other party when a holder of such
restricted stock terminates

 

-25-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

employment prior to the date such restricted stock is fully vested and no longer
subject to a substantial risk of forfeiture.

As soon as practicable after the Distribution Date, SpinCo shall provide each
Transferred Individual with an agreement or notice relating to such Transferred
Individual’s restricted stock in Acuity and SpinCo. The Acuity restricted stock
shall provide for Transferred Individuals who are employees of SpinCo on the
Distribution Date that employment with SpinCo shall be treated as employment
with the Acuity Group solely for purposes of continued vesting in the restricted
stock.

 

  (c) Restricted Stock Unit Awards

Effective Immediately after the Distribution Date, each Award of Restricted
Stock Units (RSUs) regardless of the date of grant under the Acuity Stock
Incentive Plan for all Transferred Individuals, except for Transferred
Individuals who have terminated employment prior to the Distribution Date shall
be converted to RSUs for SpinCo Common Stock with the same material terms and
conditions under the SpinCo Stock Incentive Plan and shall be transferred to the
recordkeeper for the SpinCo Stock Incentive Plan. The RSUs for Acuity Common
Stock shall be converted to RSUs for SpinCo Common Stock by crediting the
Transferred Individual with a number of RSUs for SpinCo Common Stock equal to
the fair market value of the RSUs for Acuity Common Stock on the Distribution
Date. SpinCo shall be the obligor with respect to such RSUs and shall be solely
responsible for all RSU Awards under the SpinCo Stock Incentive Plan, including,
but not limited to, recordkeeping, administrative costs and fees, payroll taxes,
plan maintenance, and related tax filings.

The RSUs held by Transferred Individuals who have terminated employment prior to
the Distribution Date shall not be converted to RSUs for SpinCo Common Stock and
shall remain RSUs for Acuity Common Stock (with the number of RSUs adjusted to
equal the fair market value of the RSUs for Acuity Common Stock on the
Distribution Date).

 

  (d) Change in Control Provisions

Effective Immediately after the Distribution Date, any change in control
provisions relating to grants or awards under the Acuity Stock Incentive Plan or
SpinCo Stock Incentive Plan that provide for accelerated vesting or other rights
upon a change in control shall be clarified or amended to provide that such
accelerated vesting or other rights will only occur upon a change in control of
the company for which the individual is then employed. As soon as practicable
after the Distribution Date, Acuity and SpinCo shall provide each individual
holding an outstanding grant or award with a notice or agreement relating to the
applicability of the change in control provisions.

 

6.4 DEFERRED COMPENSATION PLANS

 

  (a) Establishment of SpinCo Deferred Compensation Plans

Effective no later than the Close of the Distribution Date, SpinCo shall
establish the SpinCo Deferred Compensation Plans that are SpinCo Mirror Plans,
and the amounts credited to

 

-26-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

the accounts of Transferred Individuals under the Acuity Deferred Compensation
Plans shall be transferred to the applicable SpinCo Deferred Compensation Plans.

The Transferred Individuals’ termination of employment with the Acuity Group as
a result of the Distribution shall not constitute a termination of employment
for purposes of the Acuity or SpinCo Deferred Compensation Plans. All elections
by the Transferred Individuals that were controlling under the terms of the
applicable Acuity Deferred Compensation Plan prior to the Distribution shall
continue under the applicable SpinCo Deferred Compensation Plan until changed
under the terms of such Plan. All investment choices of Transferred Individuals
under the Acuity or SpinCo Deferred Compensation Plans shall also be continued
in effect. Any account balance that is deemed to be invested in whole or in part
in phantom shares of Acuity Common Stock shall remain in phantom shares of
Acuity Common Stock, and the number of phantom shares shall be adjusted such
that the fair market value of the phantom shares in the SpinCo Deferred
Compensation Plan Immediately After the Distribution Date equals the fair market
value of such phantom shares immediately prior to the Distribution. Nothing
herein shall restrict Acuity’s or SpinCo’s rights to amend or terminate their
respective Plans in the future.

 

  (b) Corporate-Owned Life Insurance

Acuity shall continue to own and hold all of the corporate-owned life insurance
policies currently owned by Acuity or an affiliate of Acuity that have been held
by Acuity to help fund its obligations under the Deferred Compensation Plans and
other Acuity Executive Programs.

 

6.5 SUPPLEMENTAL RETIREMENT BENEFIT PLANS

Acuity shall continue to be the sponsor of, and solely responsible for all
liabilities under the following supplemental retirement benefit plans (a) the
supplemental retirement plans previously maintained by the Holophane
Corporation; (b) the Acuity Supplemental Pension Plan and the Acuity
Supplemental Retirement Plan for Executives; and (c) the Acuity 2002
Supplemental Executive Retirement Plan.

 

6.6 CHANGE IN CONTROL AGREEMENTS

Effective Immediately after the Distribution Date, SpinCo shall enter into a
change in control agreement with each of the Transferred Individuals listed in
Appendix E, which, if the individual is currently covered by a change in control
agreement, is substantially identical in all Material Features to the form of
Acuity change in control agreement covering such Transferred Individual as of
the Distribution Date. SpinCo shall be solely responsibly for all Liabilities
related to the SpinCo change in control agreements with the Transferred
Individuals.

 

6.7 SEVERANCE AGREEMENTS

Effective Immediately after the Distribution Date, SpinCo shall enter into a
severance agreement with each of the Transferred Individuals listed in Appendix
E, which, if the individual is currently covered by a severance agreement, is
substantially identical in all Material Features to the form of Acuity severance
agreement covering such Transferred Individual as of the

 

-27-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

Distribution Date. SpinCo shall be solely responsible for all Liabilities
related to the SpinCo severance agreements with Transferred Individuals.

 

6.8 EMPLOYMENT AGREEMENTS

Effective Immediately after the Distribution Date, SpinCo shall enter into an
employment agreement with each of the Transferred Individuals listed in Appendix
E, which is substantially identical in all Material Features to the
corresponding Acuity employment agreement, or SpinCo shall assume the existing
agreement for such Transferred Individual. SpinCo shall be solely responsible
for all Liabilities related to the SpinCo employment agreements with the
Transferred Individuals.

 

6.9 NON-EMPLOYEE DIRECTOR BENEFITS

 

  (a) Non-Employee Director Deferred Compensation Plan

Effective not later than the Close of the Distribution Date, SpinCo shall
establish a SpinCo non-employee director deferred compensation plan that is
substantially similar to the Acuity Brands, Inc. Non-Employee Director Deferred
Compensation Plan, and SpinCo shall assume and be solely responsible for all
Liabilities under the Acuity Brands, Inc. Non-Employee Director Deferred
Compensation Plan relating to individuals who become non-employee directors of
SpinCo. The deferred stock units of Acuity Common Stock relating to non-employee
directors of SpinCo as of the Distribution Date shall remain in deferred stock
units of Acuity Common Stock, and the number of deferred stock units shall be
adjusted such that the fair market value of the deferred stock units Immediately
After the Distribution Date equals the fair market value of such deferred stock
units immediately prior to the Distribution.

 

  (b) Non-Employee Directors’ Stock Options

Effective not later than the Close of the Distribution Date, SpinCo shall cause
the non-employee directors of SpinCo who were previously non-employee directors
of Acuity to be eligible to be covered by the SpinCo Long-Term Incentive Plan.
All outstanding options held by non-employee directors of SpinCo who were
previously non-employee directors of Acuity shall remain as stock options for
Acuity Common Stock under the Acuity Long-Term Incentive Plan and shall be
adjusted as provided in the fourth paragraph of Section 6.3(a) by the applicable
Conversion Formula. The director’s continuing service with SpinCo shall be
treated as employment with the Acuity Group for purposes of vesting and
exercisability of the options.

 

6.10 EMPLOYEE STOCK PURCHASE PLAN

As of the Distribution Date, SpinCo employees shall cease to be eligible to
participate in the Acuity Brands, Inc. Employee Stock Purchase Plan and their
accounts shall be paid out or otherwise distributed in accordance with the terms
of the Plan in the same manner as for terminated employees. Any uninvested
amounts held in the accounts of such Transferred Individuals on the Distribution
Date shall be refunded to such Transferred Individuals. SpinCo has established a
SpinCo Employee Stock Purchase Plan, the terms and conditions of which may be
amended from time to time. The SpinCo Employee Stock Purchase Plan shall not be
considered a SpinCo Mirror Plan or a successor plan to the Acuity Brands, Inc.
Employee Stock

 

-28-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

Purchase Plan. Participation in the SpinCo Employee Stock Purchase Plan shall be
subject to the terms and conditions of such Plan and any new elections made with
respect to such Plan. Participants’ elections and other terms of participation
in the Acuity Employee Stock Purchase Plan shall not be transferred or carried
over to the SpinCo Employee Stock Purchase Plan.

 

-29-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

ARTICLE VII GENERAL

 

7.1 PAYMENT OF AND ACCOUNTING TREATMENT FOR EXPENSES AND BALANCE SHEET AMOUNTS

 

  (a) Expenses

All expenses (and the accounting treatment related thereto) through the Close of
the Distribution Date regarding matters addressed herein shall be handled and
administered by Acuity and SpinCo in accordance with past Acuity accounting and
financial practices and procedures pertaining to such matters. To the extent
expenses that pertain to Transferred Individuals are unpaid as of the Close of
the Distribution Date, SpinCo or any member of the SpinCo Group shall be solely
responsible for such payment, without regard to any accounting treatment to be
accorded such expense by Acuity or SpinCo on their respective books and records.
The accounting treatment to be accorded all expenses incurred prior to the
Distribution Date, whether such expenses are paid by Acuity or SpinCo, shall be
determined by Acuity in its sole discretion.

 

  (b) Balance Sheet Amounts

SpinCo shall assume any and all balance sheet liability that relates to any
Liability assumed by it under this Agreement as of the Close of the Distribution
Date or thereafter. The balance sheet liabilities to be assumed pursuant to this
Section shall be determined by Acuity in its sole discretion consistent with
past accounting practices, consistently applied.

 

7.2 SHARING OF PARTICIPANT INFORMATION

Subject to applicable laws, including laws relating to privacy and
confidentiality, Acuity and SpinCo shall share, Acuity shall cause each
applicable member of the Acuity Group to share, and SpinCo shall cause each
applicable member of the SpinCo Group to share, with each other and their
respective agents and vendors (without obtaining releases) all participant
information necessary for the efficient and accurate administration of each of
the Acuity Plans and the SpinCo Plans during the period Acuity and SpinCo are
coordinating with respect to vendor contracts under Section 5.2. Acuity and
SpinCo and their respective authorized agents shall, subject to applicable laws,
be given reasonable and timely access to, and may make copies of, all
information relating to the subjects of this Agreement in the custody of the
other party, to the extent necessary for such administration. Until the Close of
the Distribution Date, all participant information shall be provided in the
manner and medium applicable to Participating Companies in the Acuity Plans
generally, and thereafter until December 31, 2008, all participant information
shall be provided in a manner and medium that is compatible with the data
processing systems of Acuity as in effect on the Close of the Distribution Date,
unless otherwise agreed to by Acuity and SpinCo.

 

-30-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

7.3 RESTRICTIONS ON EXTENSION OF OPTION EXERCISE PERIODS, AMENDMENT OR
MODIFICATION OF OPTION TERMS AND CONDITIONS

SpinCo agrees that, without the prior written consent of Acuity, neither SpinCo
nor any of its affiliates or Subsidiaries shall take any action to extend the
exercise period of or to provide for additional vesting with respect to any
SpinCo options, which were received pursuant to Section 6.3(a) in replacement of
Acuity options, for Transferred Individuals, including providing such
Transferred Individuals with leaves of absences or special termination or
severance arrangements, except for any actions pursuant to the Change in Control
Agreements, Severance Agreements and Employment Letters listed on Exhibit E.

 

7.4 REPORTING AND DISCLOSURE AND COMMUNICATIONS TO PARTICIPANTS

While SpinCo is a Participating Company in the Acuity Plans, SpinCo shall take,
and shall cause each other applicable member of the SpinCo Group to take, all
actions necessary or appropriate to facilitate the distribution of all Acuity
Plan-related communications and materials to employees, participants and
beneficiaries, including summary plan descriptions and related summaries of
material modification, summary annual reports, investment information,
prospectuses, notices and enrollment materials for the SpinCo Plans. SpinCo
shall assist, and SpinCo shall cause each other applicable member of the SpinCo
Group to assist, Acuity in complying with all reporting and disclosure
requirements of ERISA for plan years ending on or before December 31, 2007,
including the preparation of Form 5500 annual reports for the Acuity Plans,
where applicable.

 

7.5 PLAN AUDITS

 

  (a) Audit Rights With Respect to Information Provided

(1) Subject to Section 7.5(a)(2), each of Acuity and SpinCo, and their duly
authorized representatives, shall have the right to conduct audits at any time
upon reasonable prior notice, at their own expense, with respect to all
information provided to it or to any Plan recordkeeper or third-party
administrator by the other party. Subject to Section 7.5(a)(2), the party
conducting the audit shall have the sole discretion to determine the procedures
and guidelines for conducting audits and the selection of audit representatives.
The auditing party shall have the right to make copies of any records at its
expense, subject to the confidentiality provisions set forth in the Distribution
Agreement, which are incorporated by reference herein. The party being audited
shall provide the auditing party’s representatives with reasonable access during
normal business hours to its operations, computer systems and paper and
electronic files, and provide workspace to its representatives. After any audit
is completed, the party being audited shall have the right to review a draft of
the audit findings and to comment on those findings in writing within five
business days after receiving such draft.

(2) The auditing party’s audit rights under this Section 7.5(a) shall include
the right to audit, or participate in an audit facilitated by the party being
audited, of any Subsidiaries and affiliates of the party being audited and of
any benefit providers and third parties with whom the party being audited has a
relationship, or agents of such party, to the extent any such persons are
affected by or addressed in this Agreement (collectively, the “Non-parties”).
The party being

 

-31-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

audited shall, upon written request from the auditing party, provide an
individual (at the auditing party’s expense) to supervise any audit of any
Non-party. The auditing party shall be responsible for supplying, at its
expense, additional personnel sufficient to complete the audit in a reasonably
timely manner.

 

  (b) Audits Regarding Vendor Contracts

From Immediately after the Distribution Date through December 31, 2008, Acuity
and SpinCo and their duly authorized representatives shall have the right to
conduct joint audits with respect to any vendor contracts that relate to both
the Acuity Health and Welfare Plans and the SpinCo Health and Welfare Plans. The
scope of such audits shall encompass the review of all correspondence, account
records, claim forms, canceled drafts (unless retained by the bank), provider
bills, medical records submitted with claims, billing corrections, vendor’s
internal corrections of previous errors and any other documents or instruments
relating to the services performed by the vendor under the applicable vendor
contracts. Acuity and SpinCo shall agree on the performance standards, audit
methodology, auditing policy and quality measures and reporting requirements
relating to the audits described in this Section 7.5(b) and the manner in which
costs incurred in connection with such audits will be shared.

 

  (c) Audit Assistance

To the extent that either Acuity or SpinCo is required to respond to any
Governmental Authority, vendor or recordkeeper audit, or otherwise conducts an
audit with respect to any provision or obligation of the other party under this
Agreement, Acuity or SpinCo, whichever is applicable, shall be required to fully
cooperate with the audit, including providing such records and data as may be
necessary to respond to any document or data request that may arise by reason of
such audit. The party being audited shall provide the auditing party’s
representatives with reasonable access during normal business hours to its
operations, computer systems and paper and electronic files, and provide
workspace to its representatives. To the extent the results of an audit result
in any correction to the Liabilities involving any Transferred Individuals
(other than Liabilities related to Transferred Individuals that are expressly
not assumed by SpinCo under this Agreement), SpinCo shall be solely responsible
for all such costs and expenses associated with such Liabilities and any related
corrections.

 

7.6 BENEFICIARY DESIGNATIONS/RELEASE OF INFORMATION/RIGHT TO REIMBURSEMENT

All beneficiary designations, authorizations for the release of information and
rights to reimbursement made by or relating to Transferred Individuals under
Acuity Plans shall be transferred to and be in full force and effect under the
corresponding SpinCo Plans until such beneficiary designations, authorizations
or rights are replaced or revoked by, or no longer apply, to the relevant
Transferred Individual.

 

7.7 REQUESTS FOR INTERNAL REVENUE SERVICE RULINGS AND UNITED STATES DEPARTMENT
OF LABOR OPINIONS

SpinCo shall cooperate fully with Acuity on any issue relating to the
transactions contemplated by this Agreement for which Acuity elects to seek a
determination letter or private letter ruling from the Internal Revenue Service
or an advisory opinion from the United States

 

-32-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

Department of Labor. Acuity shall cooperate fully with SpinCo with respect to
any request for a determination letter or private letter ruling from the
Internal Revenue Service or advisory opinion from the United States Department
of Labor with respect to any of the SpinCo Plans relating to the transactions
contemplated by this Agreement.

 

7.8 FIDUCIARY AND RELATED MATTERS

The parties acknowledge that, as of the Close of the Distribution Date, Acuity
will not be a fiduciary with respect to the SpinCo Plans and that SpinCo will
not be a fiduciary with respect to the Acuity Plans. The parties also
acknowledge that neither party shall be deemed to be in violation of this
Agreement if it fails to comply with any provisions hereof based upon its good
faith determination that to do so would violate any applicable fiduciary duties
or standards of conduct under ERISA or other applicable law. Notwithstanding any
other provision in this Agreement, the parties may take such actions as
necessary or appropriate to effectuate the terms and provisions of this
Agreement.

 

7.9 NO THIRD-PARTY BENEFICIARIES; NON-TERMINATION OF EMPLOYMENT

This Agreement is not intended and shall not be construed as to confer upon any
Person other than the parties hereto any rights or remedies hereunder. No
provision of this Agreement or the Distribution Agreement shall be construed to
create any right, or accelerate entitlement, to any compensation or benefit
whatsoever on the part of any Transferred Individual or other future, present,
or former employee of the Acuity Group or the SpinCo Group under any Acuity Plan
or SpinCo Plan or otherwise. Without limiting the generality of the foregoing,
except as expressly provided in this Agreement: (i) neither the Distribution nor
the termination of the Participating Company status of a member of the SpinCo
Group shall cause any employee to be deemed to have incurred a termination of
employment which entitles such individual to the commencement of benefits under
any of the Acuity Plans, any of the SpinCo Plans, or any of the Individual
Agreements; and (ii) nothing in this Agreement other than those provisions
specifically set forth herein to the contrary shall preclude SpinCo, at any time
after the Close of the Distribution Date, from amending, merging, modifying,
terminating, eliminating, reducing, or otherwise altering in any respect any
SpinCo Plan, any benefit under any Plan or any trust, insurance policy or
funding vehicle related to any SpinCo Plan.

 

7.10 COLLECTIVE BARGAINING

To the extent any provision of this Agreement is contrary to and violates the
provisions of any applicable collective bargaining agreement to which Acuity or
any affiliate of Acuity is a party, the terms of such collective bargaining
agreement shall continue to apply to the affected employees. Should any
provision of this Agreement be deemed to relate to a topic determined by an
appropriate authority to be a mandatory subject of collective bargaining, Acuity
or SpinCo may be obligated to bargain with the union representing affected
employees concerning those subjects.

 

7.11 CONSENT OF THIRD PARTIES

If any provision of this Agreement is dependent on the consent of any third
party (such as a vendor) and such consent is withheld, Acuity and SpinCo shall
use their reasonable best efforts

 

-33-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

to implement the applicable provisions of this Agreement to the full extent
practicable. If any provision of this Agreement cannot be implemented due to the
failure of such third party to consent, Acuity and SpinCo shall negotiate in
good faith to implement the provision in a mutually satisfactory manner. The
phrase “reasonable best efforts” as used in this Agreement shall not be
construed to require the incurrence of any non-routine or unreasonable expense
or liability or the waiver of any right.

 

7.12 FOREIGN PLANS

The treatment of Foreign Plans by Acuity and SpinCo shall be as set forth in
Appendix D.

 

7.13 EFFECT IF DISTRIBUTION DOES NOT OCCUR

If the Distribution does not occur, then all actions and events that are, under
this Agreement, to be taken or occur before or effective as of the Close of the
Distribution Date, Immediately after the Distribution Date, or otherwise in
connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by SpinCo and Acuity.

 

7.14 RELATIONSHIP OF PARTIES

Nothing in this Agreement shall be deemed or construed by the parties or any
third party as creating the relationship of principal and agent, partnership or
joint venture between the parties, it being understood and agreed that no
provision contained herein, and no act of the parties, shall be deemed to create
any relationship between the parties other than the relationship set forth
herein.

 

7.15 AFFILIATES

Each of Acuity and SpinCo shall cause to be performed, and hereby guarantees the
performance of, all actions, agreements and obligations set forth in this
Agreement to be performed by members of the Acuity Group or members of the
SpinCo Group, respectively, where relevant.

 

7.16 DISPUTE RESOLUTION

Any controversy or claim arising out of or relating to this Agreement, or the
breach hereof, shall be settled pursuant to the dispute resolution provisions
described in the Distribution Agreement.

 

7.17 INDEMNIFICATION

Effective on the Distribution Date, SpinCo and each member of the SpinCo Group
agrees to jointly and severally indemnify and hold harmless Acuity and each
member of the Acuity Group and each of their respective officers, directors,
employees and agents and the Acuity Plans and any related trusts, from and
against any and all losses, Liabilities, claims, suits, damages, costs and
expenses (including without limitation, reasonable attorneys’ fees and any and
all expenses reasonably incurred in investigating, preparing or defending
against any pending or seriously threatened litigation or claim) (collectively,
“Indemnifiable Expenses”) arising out of or

 

-34-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

related in any manner to Transferred Individuals, except for Indemnifiable
Expenses arising solely out of a claim which is made by any Person (other than a
Person who is a member of the SpinCo Group or Acuity Group) and which is related
solely to Acuity’s exercise of its fiduciary responsibility for the investment
of the assets of the Acuity Plans prior to the Distribution Date (or prior to
the Savings Plan Transfer Date for purposes of the SpinCo Savings Plan). In
addition, effective on the Distribution Date, Acuity agrees to indemnify and
hold harmless each member of the SpinCo Group and each of their respective
officers, directors, employees and agents and the SpinCo Plans and any related
trusts, from and against any and all Indemnifiable Expenses arising solely out
of a claim which is made by any Person (other than a Person who is a member of
the SpinCo Group or Acuity Group) and which is related solely to Acuity’s
exercise of its fiduciary responsibility for the investment of the assets of the
Acuity Plans prior to the Distribution Date (or prior to the Savings Plan
Transfer Date for purposes of the Acuity Savings Plans).

If any action is brought or any claim is made against a party or person in
respect of which indemnity may be sought pursuant to this Section 7.17 (the
“Indemnitee”), the Indemnitee shall, within fifteen (15) business days after the
receipt of information indicating that an action or claim is likely, notify in
writing the party from whom indemnification is sought (the “Indemnitor”) of the
institution of the action or the making of the claim, and the Indemnitor shall
have the right, and at the request of the Indemnitee, shall have the obligation,
to assume the defense of the action or claim, including the employment of
counsel; provided that the notice period shall be extended to up to sixty
(60) days after the receipt of such information by the Indemnitee if the
Indemnitor is not prejudiced by the fact that the notice is provided after the
required 15-business day period. If the Indemnitor assumes the defense of the
action or claim, the Indemnitor shall be entitled to settle the action or claim
on behalf of the Indemnitee without the prior written consent of the Indemnitee,
unless such settlement would, in addition to the payment of money, materially
affect the ongoing business or employment of the Indemnitee.

The Indemnitee shall have the right to interpret the provisions of its own Plans
and to employ its own counsel, but the fees and expenses of that counsel shall
be the responsibility of the Indemnitee unless: (i) the employment of that
counsel shall have been authorized in writing by the Indemnitor in connection
with the defense of the action or claim; (ii) the Indemnitor shall not have
employed counsel to have charge of the defense of such action or claim; or
(iii) such Indemnitee shall have reasonably concluded that there may be defenses
available to it which are different from or additional to those available to the
Indemnitor (in which case the Indemnitor shall not have the right to direct any
different defense of the action or claim on behalf of the Indemnitee). The
Indemnitee shall, in any event, be kept fully informed of the defense of any
such action or claim. Except as expressly provided above, in the event that the
Indemnitor shall not previously have assumed the defense of an action or claim,
at such time as the Indemnitor does assume the defense of the action or claim,
the Indemnitor shall not thereafter be liable to any Indemnitee for legal or
other expenses subsequently incurred by the Indemnitee in investigating,
preparing or defending against such action or claim.

Anything in this Section 7.17 to the contrary notwithstanding, the Indemnitor
shall not be liable for any settlement of any claim or action effected without
its written consent; provided, however, that if after due notice the Indemnitor
refuses to defend a claim or action, the Indemnitee shall have the right to
defend and/or settle such action, and the Indemnitee shall not

 

-35-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

be precluded from making a claim against the Indemnitor for reasonable expenses
and liabilities resulting from such defense and/or settlement in accordance with
this Section 7.17.

Notwithstanding the foregoing provisions of this Section 7.17, there may be
particular actions or claims which reasonably could result in both parties being
liable to the other under the indemnification provisions of this Agreement. In
such events, the Parties shall endeavor, acting reasonably and in good faith, to
agree upon a manner of conducting the defense and settlement of the action or
claim with a view to minimizing the legal expenses and associated costs that
might otherwise be incurred by the parties, such as, by way of illustration
only, agreeing to use the same legal counsel.

The indemnification provisions of this Section 7.17 shall not inure to the
benefit of any third party. By way of illustration only, an insurer who would
otherwise be obligated to pay any claim shall not be relieved of the
responsibility with respect thereto, or, solely by virtue of the indemnification
provisions, hereof, have any subrogation rights with respect thereto, it being
expressly understood and agreed that no insurer or any other third party shall
be entitled to a “windfall” (i.e., a benefit they would not be entitled to
receive in the absence of the indemnification provisions) by virtue of these
indemnification provisions.

 

7.18 W-2 MATTERS

Pursuant to the alternative procedure set forth in Internal Revenue Service Rev.
Proc. 2004-53, SpinCo will assume Acuity’s obligations to furnish Forms W-2 to
all Transferred Individuals for the year in which the Distribution Date occurs.
Acuity will provide to SpinCo the information not available to SpinCo relating
to periods ending on the Distribution Date necessary for SpinCo to prepare and
distribute Forms W-2 to Transferred Individuals for the year in which the
Distribution Date occurs, which will include all remuneration earned by
Transferred Individuals before the Distribution Date and Forms W-4 provided to
Acuity by Transferred Individuals to the extent that SpinCo is not already in
possession of such information. SpinCo shall prepare and distribute such forms.
To the extent permitted by applicable law, in particular Code Sections
3121(a)(1) and 3306(b)(1), SpinCo shall be deemed a successor employer to Acuity
with respect to Transferred Individuals for purposes of calculating the annual
wage limitation to which state and federal payroll taxes apply.

 

7.19 CONFIDENTIALITY

Except as required by applicable law, for the purpose of satisfying any
obligation under this Agreement or with the consent of the other party, neither
Acuity nor SpinCo shall disclose to any Person (other than members of the Acuity
Group or the SpinCo Group) any information (including, but not limited to,
information regarding fees, expenses, assets, Liabilities and Plan terms)
relating to the Acuity Plans, SpinCo Plans or Transferred Individuals. Each of
Acuity and SpinCo shall be permitted to disclose such information within the
Acuity Group and SpinCo Group only to the extent reasonably necessary in the
ordinary course of business.

 

-36-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

7.20 NOTICES

Any notice, demand, claim, or other communication under this Agreement shall be
in writing and shall be given in accordance with the provisions for giving
notice under the Distribution Agreement.

 

7.21 INTERPRETATION

Words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other genders as the context
requires. The terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all Appendices hereto) and not to any particular provision
of this Agreement. The word “including” and words of similar import when used in
this Agreement shall mean “including, without limitation,” unless the context
otherwise requires or unless otherwise specified. The word “or” shall not be
exclusive.

 

7.22 SEVERABILITY

The provisions of this Agreement are severable and should any provision hereof
be void, voidable or unenforceable under any applicable law, such provision
shall not affect or invalidate any other provision of this Agreement, which
shall continue to govern the relative rights and duties of the parties as though
such void, voidable or unenforceable provision were not a part hereof.

 

7.23 GOVERNING LAW/EXECUTION

This Agreement shall be construed in accordance with, and governed by, the laws
of the State of Georgia without regard to the conflicts of law rules of such
state, may not be assigned by either party without the prior written consent of
the other, and shall bind and inure to the benefit of the parties hereto and
their respective successors and permitted assignees. This Agreement may not be
amended or supplemented except by an agreement in writing signed by Acuity and
SpinCo. This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original instrument, but all of which together shall
constitute one and the same Agreement.

[signature page follows]

 

-37-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

IN WITNESS WHEREOF, the parties have caused this Employee Benefits Agreement to
be duly executed as of the day and year first above written.

 

ACUITY BRANDS, INC. By:  

/s/ Vernon J. Nagel

ZEP INC. By:  

/s/ John K. Morgan

 

-38-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

APPENDIX A - QUALIFIED RETIREMENT PLANS

Acuity Pension Plans (all are Stand-Alone Plans)

Pension Plan for Hourly Employees of the Emergency Lighting Division of Lithonia
Lighting Company

Major Reflector Products Co. Employees’ Pension Plan

Pension Plan of Lithonia Lighting Company — Members of Bargaining Unit
Represented by International Brotherhood of Electrical Workers Local Union #613

Pension Plan of Lithonia Lighting Company — Members of Bargaining Unit
Represented by Truck Drivers and Helpers Local Union #728 International
Brotherhood of Teamsters, Chauffeurs, Warehousemen, and Helpers of America

Pension Plan of Lithonia Lighting Company — Members of Bargaining Unit
Represented by International Brotherhood of Electrical Workers Local Union #1132

Pension Plan of Lithonia Lighting Company – for Members of Bargaining Unit
Represented by International Brotherhood of Electrical Workers Local Union #1048
(Amended and Restated Effective February 2, 1989)

Lithonia Lighting Division Hourly Employees’ Retirement Plan

Acuity Savings Plans (all are Stand-Alone Plans)

Acuity Brands, Inc. 401(k) Plan

Lithonia Lighting 401(k) Plan for Hourly Employees

Holophane Division of Lithonia Lighting Group Retirement and 401(k) Plan for
Hourly Employees

Holophane Division of Lithonia Lighting Group Retirement and 401(k) Plan for
Hourly Employees Covered by a Collective Bargaining Agreement

SpinCo Savings Plan (a Stand-Alone Plan)

Acuity Specialty Products 401(k) Plan

 

-39-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

APPENDIX B SpinCo Executive Programs

Stand-Alone Plans/Agreements to be Assumed by SpinCo (with appropriate
amendments and name changes)

Individual Agreements

Including certain employment, severance, and change in control agreements.

Acuity Plans for which SpinCo Mirror Plans will be established (provided certain
plans may be merged into a single SpinCo plan)

Acuity Brands, Inc. Long-Term Incentive Plan

Acuity Brands, Inc. Supplemental Deferred Savings Plan

Acuity Brands, Inc. 2005 Supplemental Deferred Savings Plan

Acuity Brands, Inc. Management Compensation and Incentive Plan

Acuity Brands, Inc. Non-Employee Directors’ Deferred Compensation Plan

 

-40-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

APPENDIX C SpinCo Health and Welfare Plans

Employee Group Insurance Benefits Plan (ERISA):

(Includes medical, dental, prescription drug, various HMOs, vision, wellness
programs, and employee assistance benefits)

Life and Accidental Death & Dismemberment Plan (ERISA):

(Includes group basic life and supplemental life, and accidental death &
dismemberment benefits)

Travel Accident Plan (ERISA)

Disability Plan (ERISA):

(Includes short-term and long-term disability benefits)

Flexible Benefits Program (ERISA):

(Includes pre-tax premium, medical flexible spending account and dependent care
flexible spending account benefits)

--------------------------------------------------------------------------------

* SpinCo shall have the right to rename, combine or disaggregate any of the
above Plans for any purpose, including the satisfaction of any disclosure or
reporting requirements under ERISA.

 

-41-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

APPENDIX D Foreign Plans

This Appendix D describes the principles under which Foreign Plans shall be
treated. For purposes of this Appendix, outside the U.S. means outside the 50
United States, its territories and possessions, and the District of Columbia,
and employed outside the U.S. means compensated under a payroll which is
administered outside the United States.

 

D.1 Plans Covering only Employees of Acuity or SpinCo

Effective as of the Close of the Distribution Date or such later date as may be
required by applicable law, union, or works council agreement, any Foreign Plan
that covers only individuals employed outside the U.S. by the Acuity Group shall
be the sole responsibility of the Acuity Group and no member of the SpinCo Group
shall have any Liability with respect to such a Plan; and any Foreign Plan that
covers only individuals employed outside the U.S. by the SpinCo Group shall be
the sole responsibility of the SpinCo Group and no member of the Acuity Group
shall have any Liability with respect to such a Plan.

 

D.2 Plans Covering Employees of Both Acuity and SpinCo

 

  (a) Termination of Participation

To the extent legally permitted and except as otherwise provided herein,
effective as of the Close of the Distribution Date, or as soon as practicable
thereafter, SpinCo and each other applicable member of the SpinCo Group shall
cease to be a Participating Company in each Foreign Plan maintained by Acuity or
the Acuity Group and each other applicable member of the Acuity Group shall
cease to be a Participating Company in each Foreign Plan maintained by the
SpinCo Group. Acuity and SpinCo recognize that because of the requirements of
local law or administrative considerations, a transition period extending beyond
the Close of the Distribution Date may be required during which Acuity or SpinCo
may continue to participate in each other’s Foreign Plans. During such
transition period, Acuity and SpinCo agree to cooperate in handling any and all
matters with respect to the Foreign Plans.

 

  (b) Mirror Plans

(1) Effective Immediately after the Distribution Date, SpinCo shall adopt, or
cause to be adopted, Foreign Plans for the benefit of employees of the SpinCo
Group employed outside the United States who are eligible to participate in
Acuity Foreign Plans and shall cause such SpinCo Foreign Plans to be
substantially identical in all Material Features to the corresponding Acuity
Foreign Plans as in effect on the Distribution Date.

(2) Effective Immediately after the Distribution Date, Acuity shall adopt, or
cause to be adopted, Plans for the benefit of any employees of the Acuity Group
employed outside the United States who are eligible to participate in SpinCo
Plans and shall cause such Plans to be substantially identical in all Material
Features to the corresponding SpinCo Foreign Plans as in effect on the
Distribution Date; provided, however, that Acuity may satisfy this requirement
by extending or continuing coverage to such individuals under an Acuity Foreign
Plan of the Acuity Group which was in effect before the Distribution Date.

 

-42-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

(3) The continuation by Acuity or SpinCo of separate employment terms and
conditions for employees previously covered by the other entity’s Plans shall
not continue beyond the time legally required.

 

  (c) Transfer of Assets

As of the Close of the Distribution Date, Acuity and SpinCo will use their
reasonable best efforts to ensure that, to the extent legally permitted:
(i) Liabilities of the Foreign Plans of Acuity relating to Transferred
Individuals shall be assumed by the appropriate Foreign Plans of SpinCo; and
(ii) an appropriate portion of any assets of the Foreign Plans of Acuity shall
be transferred to the appropriate Foreign Plans of SpinCo, and vice versa.

 

D.3 Severance Issues

If under applicable law, any Transferred Individual employed outside the U.S. is
deemed to have incurred a termination of employment as a result of the
Distribution or any other transaction contemplated by the Distribution Agreement
or this Agreement, which entitles such individual to receive any payment or
benefit under any Foreign Plan, governmental plan or arrangement or pursuant to
any law or regulation, including severance benefits, notwithstanding such
individual’s continued employment by the SpinCo Group, then SpinCo shall be
liable for any such payment or benefit and, notwithstanding any other provision
hereof, to the extent legally permitted, appropriate adjustments shall be made
to the treatment of such individual during such continued employment, including
not giving such individual credit for prior service and/or treating such
individual as having been newly hired immediately after such deemed termination,
for purposes of all applicable Foreign Plans. Liability with respect to such
payments shall be the responsibility of SpinCo.

 

D.4 Legally Permitted

For purposes of this Appendix D, “legally permitted” means permitted under the
laws of the country, the labor union, works council, or collective agreement
without adverse consequences to Acuity, SpinCo or Transferred Individuals, as
determined by Acuity, in its sole discretion, including mandated waiting periods
before which working conditions (including benefits) cannot be changed, and upon
receiving required agreement from individual employees and/or Plan trustees,
foundation boards and members, and any other organizations having a recognized
right to determine or affect benefits and/or funding of the Plan.

 

-43-



--------------------------------------------------------------------------------

EMPLOYEE BENEFITS AGREEMENT

 

APPENDIX E

Severance Agreements And Change in Control Agreements

John K. Morgan

William A. Holl

Mark R. Bachmann

Thomas P. Moffett

Cedric M. Brown

Ralph C. Puertas

Richard S. Dunlap

C. Francis Whitaker, III

Stanley R. Weller

David A. Korn

Antonio G. Mezza

Robert P. Collins

Severance Agreements Only

Sherry Coffman

Employment Letters

John K. Morgan

William A. Holl

 

-44-